ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that VINAYA SAIJWANI of LAWRENCE-VILLE, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.15(d), and R. 1:21-6 (recordkeeping deficiencies), and that respondent should be required to submit to the Office of Attorney Ethics semi-annual reconciliations of her attorney books and records for a period of one year, and good cause appearing;
It is ORDERED that VINAYA SAIJWANI is hereby reprimanded; and it is further
ORDERED that VINAYA SAIJWANI provide to the Office of Attorney Ethics semi-annual reconciliations of the books and records required to be kept by R. 1:21-6 for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*564ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.